“In order to modify an existing custody or visitation arrangement, there must be a showing that there has been a change in circumstances such that modification is required to protect the best interests of the child” (Matter of Arduino v Ayuso, 70 AD3d 682, 682 [2010]; see Matter of Quinones v Ibarrondo, 67 AD3d 686, 686 [2009]). “The court’s determination [with respect to custody and visitation] depends to a great extent upon its assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents” (Matter of Blanco v Corbett, 8 AD3d 374, 374 [2004]). As such, the credibility findings of the hearing court are entitled to great weight and should not be disturbed unless they lack a sound and substantial basis in the record (see Matter of Sinnott-Tumer v Kolba, 60 AD3d 774, 775 [2009]; Cashel v Cashel, 46 AD3d 501 [2007]). Here, contrary to the mother’s contention, the Family Court’s determination had a sound and substantial basis in the record.
The mother’s remaining contentions are without merit. Rivera, J.E, Dickerson, Eng and Lott, JJ., concur.